Case 1:19-cv-23446-MGC Document 15 Entered on FLSD Docket 09/16/2019 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                       Case No. 19-23446-Civ-COOKE/GOODMAN

  AGRI EXOTIC TRADING, INC.,
  COASTAL SUNBELT PRODUCE, LLC., and
  PRODUCE ALLIANCE, LLC,

         Plaintiffs,

  vs.

  SHIP SUPPLY OF FLORIDA, INC. t/a
  SHIP SUPPLY INTERNATIONAL, a/t/a
  SSF SHIP SUPPLY OF FLORIDA, INC.,
  and ARES MICHAELIDES, individually,
  and CHRISTIAN GIANNAKOPOULOS,
  individually, and ADAM KAPLAN,
  individually, and JEFF ZANARINI,
  individually, and PARASHAR RANADE,
  individually, and RICK ROSEN, individually,

        Defendants.
  ____________________________________/
                                  ORDER OF DISMISSAL
         THIS CASE has been DISMISSED with prejudice pursuant to Federal Rule of Civil
  Procedure 41(a)(1)(A)(i). See Notice of Voluntary Dismissal with Prejudice as to All
  Defendants (ECF No. 13). The Clerk shall CLOSE this case. All pending motions, if any,
  are DENIED as moot.
         DONE and ORDERED in Chambers, in Miami, Florida, this 16th day of
  September 2019.




  Copies furnished to:
  Jonathan Goodman, U.S. Magistrate Judge
  Counsel of Record
